Citation Nr: 1503104	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1973, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Pittsburg, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In his June and September 2012 substantive appeals, the Veteran requested a Travel Board hearing; he withdrew those requests in a September 2012 report of contact (and again in December 2014 correspondence).

Although the RO implicitly reopened the Veteran's claim of service connection for PTSD by deciding the issue on the merits in an August 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo s.  

[Notably, generally the scope of a service connection for a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the instant case is distinguished from Clemons as it stems from a specific attempt by the Veteran to reopen a claim of service connection for PTSD that was previously finally denied (by a July 2006 rating decision),  and now requires the submission of new and material evidence before it can be considered de novo.

In his August 2011 request to reopen a claim of service connection for skin cancer, the Veteran appears to also be raising a claim of service connection for hepatitis.  As such claim  has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for PTSD on de novo review and whether new and material evidence has been received to reopen a claim of service connection for skin cancer are being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied the Veteran service connection for PTSD based essentially on findings that the Veteran was not shown to have a diagnosis of PTSD,  and no there was no corroborating evidence of a stressor event in service.

2.  Evidence received since the July 2006 rating decision includes allegations of a "fear of hostile military or terrorist activity" during service which under the revised 38 C.F.R. § 3.304(f) may suffice to support a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants that part of the benefit sought by reopening the claim, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.  
Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of a stressor in service.  The final rule amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to the instant claim as it was filed in June 2010 and has been pending since. 

VA's guidelines for applying the revised 38 C.F.R. § 3.304(f) in a claim to reopen provide that it will accept a Veteran's lay statement regarding an in-service stressor-related "fear of hostile military or terrorist activity" as sufficient to constitute new and material evidence sufficient to reopen the previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military of terrorist activity."  See VBA Training Letter No. 10-5 (July 16, 2010).

A July 2006 rating decision denied the Veteran service connection for PTSD based essentially on findings that he was not shown to have a diagnosis of PTSD or to have been exposed to a stressor event in service that would support such diagnosis.  He did not appeal the decision (or submit additional evidence in the year following), and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 2006 rating decision included service personnel records, a VA Form DD-214, VA treatment records, and the Veteran's statements in support of his claim.  As the claims were previously denied based on findings of no diagnosis of PTSD and no precipitating stressful event in service, for evidence to be new and material, it must relate to these unestablished facts (i.e., a diagnosis of PTSD and a stressor event in service). 

Evidence received since the July 2006 rating decision includes statements by the Veteran describing stressor events and a report of a VA examination.  The Veteran reported stressors in service related to a fear of hostile military or terrorist activity.  The VA examination conducted in in connection with the instant claim to reopen did not account for liberalizing criteria which provide that a fear of hostile action may constitute a valid stressor supporting a diagnosis of PTSD.  The examiner determined that, despite the Veteran's identified stressors, he did not report a Criterion A stressor or the full constellation of clinical symptoms for a diagnosis of PTSD. 

The Veteran's statement describing a fear of hostile military or terrorist activity is now, along with his previous lay statements reporting a fear of hostile military or terrorist activity, considered by VA to be a valid stressor event sufficient to support a diagnosis of PTSD.  The circumstance of his service are not inconsistent with his accounts, his record shows he served in a location where there was hostile military activity.  See VBA Training Letter No. 10-5 (July 16, 2010).  Consequently, particularly in light of the "low threshold" standard for reopening, the Board finds that new and material evidence has been received, and that the claim of service connection for PTSD may be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted. 


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  

New and Material Evidence to Reopen a Claim of Service Connection for Skin Cancer

In a claim to reopen, certain development of the record must be completed even prior to any determination regarding whether the claim should be reopened.  Here, in his August 2011 claim to reopen, the Veteran identified records of treatment which he apparently considers relevant, and the Board cannot find that they would not be. As there has been no attempt by the RO to secure these treatment records (and VA treatment records are constructively of record), they must be secured prior to reconsideration of whether new and material evidence has been submitted to reopen a claim of service connection for skin cancer.

Service Connection for PTSD

While the amendment to the regulation governing claims of service connection for PTSD, coupled with the Veteran's accounts of being in a state of fear of hostile action while in Vietnam, suffice to satisfy the Shade low threshold for reopening the claim of service connection for PTSD, further development is necessary to determine whether the criteria for substantiating the claim on the merits are met. 

Regarding the diagnosis for PTSD, the Board notes that on examination scheduled in connection with the claim to reopen, the examiner did not acknowledge the recently promulgated liberalizing criteria and did not acknowledge or discuss the fear of hostile military or terrorist activity as a valid stressor.  Accordingly, the examination is inadequate and development for an examination that takes into account the liberalizing criteria is needed.

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for PTSD and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment. The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all pertinent VA records that are not already associated with the record.  The AOJ should secure the records from the Veteran's August 9, 2011, dermatology appointment.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should arrange for the Veteran to be evaluated by an appropriate psychologist of psychiatrist to determine whether he has PTSD that is related to his active service, including as due to a fear of hostile action. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following review of the record, and interview and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50% or better probability) have a diagnosis of PTSD related to a corroborated stressor event in service (or based on a fear of hostile/terrorist activity)? If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

The examiner must include rationale with all opinions.

4.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's claims (whether new and material evidence has been received to reopen a claim of service connection for skin cancer and service connection for PTSD on de novo review).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


